Title: From John Quincy Adams to Abigail Smith Adams, 10 September 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 24.
St: Petersburg 10. September 1811.

The first page of the enclosed Press-Copy of my last Letter is so faint that unless you should have received the original, before it comes to hand, I know not whether you will be able to read it—The second however is more plain, and contains the material information of the whole; the birth of my daughter—This information has since been repeated in letters to my father and my brother, dispatched by different vessels; some of which I trust will arrive—On the whole, it is remarkable how few of the letters which we have written to our friends or which they have written us have ultimately miscarried—Though I am not always fortunate enough to get an acknowledgment of the receipt of those I have written.—I have mentioned to my brother that the French Police at Hamburg had done me the honour to think one of my letters to him worth reading and keeping—And there is one to you N. 14. dated 28 February, which has probably failed also in the conveyance—I sent it to Mr Russell at Paris, to be forwarded and he wrote me that he should send it by the Flash, a vessel which was to have sailed from L’Orient in April. But Mr Patterson of Baltimore who has lately been here, and left Paris in May informed me that the Port of L’Orient had been blockaded ever since the month of April by the English, and that the Flash had never dared to go-off.—The last letter which we have from you is that of 8. June, to my wife—We have received none from America for a Month, and are afraid that we shall receive very few more before Winter—The Season for Vessels from the United States to arrive here with a probability of being able to return this year is already past, and that of their departure is close at hand—A fortnight ago there were upwards of one hundred American vessels laying in the single Port of Cronstadt—more than two thirds of them are already gone, and several are waiting only for a wind.—There is a new obstacle however to their passage out of the Baltic—Since Mr. Erving has arrived at Copenhagen, the Danish Privateers have had so little chance of succeeding in their depredations upon our trade, that some of them have tried another resource; they have obtained French Commissions, and taking vessels close at the passage of the Sound carry them into Copenhagen, and send their Papers to Paris—We know of two American Vessels, coming here, that have been thus taken, and will certainly not arrive this Season.—One of them belongs to Lieutenant Governor Gray.
We have heard from America, to as late a period as 6. July, when we are told that Mr: Pinkney and Mr: Foster had both arrived. There were on board of the Essex frigate several despatches and letters from me; and among the rest the original of my letter N. 12. the duplicate of which you received by a vessel from Copenhagen.
Yesterday we had the christening of our daughter—As the United-States have not among the usages of their diplomatic establishment; seen fit to adopt that of allowing a chaplain to their Ministers abroad, the Ceremony was performed by the Revd: Dr: Pitt, Chaplain to the English Church in this City, and according to the ritual of the Church of England—I should have preferred the mode of baptism, according to the practice of my fathers, to which I adhere, both in belief, and in Sentiment.—But I consider the rite itself as so essential, and the form as a matter so entirely subordinate, that in case of necessity, I would sooner have my child baptized by the forms of the Greek or of the Roman Catholic Church, than omit it altogether—The Sponsors were, our Consul Mr Harris a Quaker—Madam Bezema the Lady of the Portuguese Minister, a Roman Catholic, and Mrs: Krehmer, a Lady born of English Parents, and belonging to the English Church—That a Quaker and a Portuguese Roman Catholic should join with a Church Clergyman to baptize the child of a New-England Congregationalist at St: Petersburg the Capital of Russia, is an incident rather extraordinary in the annals of the World. We had the flag of the United States flying at the end of ou a pier extending from our garden out upon the river, and a company consisting of several of our Countrymen, with the Saxon and Westphalian Ministers, to witness the service.—The child was named after her mother Louisa-Catherine—I beg leave to recommend this incident to my honoured father, as a good theme for meditations upon Government.—If Mr: West or Mr: Copley had been of the party I should have proposed to them to make a Picture of it.
To-morrow is the festival of St: Alexander Newsky, one of the ancestors of the present Emperor, and his patron Saint. This Prince was born in the year 1220 and died in 1264—His pretensions to Sanctity as I find them recorded in History are founded upon two of his actions—The first was, defeating the Swedes in a pitched battle, on the Banks of the Neva, from which he also derived the name of Newsky—Alexander of the Neva—and the second was turning Monk on his death-bed—Neither of these deeds, was in the Spirit of that age, enough to make by itself a Saint—Almost all the Russian Princes for several centuries died monks—But they did not all win complete victories over the Swedes—It was the Battle of the Neva, rather than the Cowl, that obtained for Alexander the crown of glory.—It was certainly that battle too, which made him such a favourite with Peter the Great; who after accomplishing the Conquest of these Provinces from the Swedes, built his City of St: Petersburg, and founded a monastery within two miles of it, on the very spot (so at least he chose it should be considered) where Alexander had won the battle—to him he dedicated the monastery, and there he built a magnificent Church and archepiscopal Palace, where the metropolitan of the Empire resides—In honour of the same Saint he also founded an order of Chivalry, still subsisting as the second order of Russia, in point of distinction—Peter having done so much to keep this Saint in the fashion, his Successors have been emulous of the same devotion—The Empress Ann had the bones of the Saint transported to this Church, and deposited in a shrine of massive silver—Even Catherine of Anhalt-Zerbst not only gave his name to her grand-son the present Sovereign, but rebuilt the Church with increased Splendor, and enriched it with many costly ornaments and precious relics.—On the 30th: day of August Old Stile, of every year the Emperor and all the Imperial family go in solemn procession to this Church, and after attending the celebration of a religious solemnity, separately and in succession walk up and prostrate themselves before the shrine of the Saint, in Adoration.—No Strangers are invited to this celebration, but if any of the foreign Ministers chuse to attend, suitable places are assigned to them—I accordingly attended it last year, and my curiosity was so fully gratified, that I shall probably not repeat the visit now.—I should have regretted it much however had I not once seen it—The performance of the mass differs in some respects from that of ordinary occasions, but the most remarkable incident is the Ceremony of Imperial Adoration—The prostrations practiced under the Greek Church, are far more lowly than mere genuflexions. They consist not merely in falling upon the knees; but in bowing the head, and striking the forehead upon the pavement or floor—if I had not seen the Adoration of St: Alexander Nevsky, I never should have known, I do not say with what perfect decorum, but with what exquisite gracefulness, and what imposing dignity, it was possible for such an act as that to be performed by a beautiful Princess of sixteen—Yet in seeing her, was it not natural for a heretic to think, how much fitter the worshiper was for the object of such worship than he to whom it was paid?
It being what they call the Emperor’s name day, it is kept with high festivity at the Palace; and the present year as the last, the French Ambassador gives a great diplomatic dinner the day before, and the Chancellor of the Empire another, the day after—I am just called to dress for the first.
Before I go, I must say something to you about my children at home—You mention in your last Letter that George is getting aukward tricks and habits; which gives me some concern—Though I never sacrificed much myself to the Graces, and though I hold in utter contempt the doctrine that makes them the foundation of a system of education, yet I should be deeply mortified if either of my children should prove notoriously destitute of them—As the Graces are Ladies, they generally recommend those who pay them the most attention, at least to their own Sex: And as  the learned President Montesquieu observes, the ladies are the best judges of many qualities very essential to a man’s success in the world—It is upon the Ladies that I must entirely depend for giving this sort of polish to my boys, and I rely much upon your goodness in this respect to the two that are with you.
I am not easy under the idea of being entirely useless to their education myself—I should in no case take much share in the formation of their manners—But their morals are of my concern—I have in consequence of my reflections on this point written George a letter, which I intend shall be followed by others—As it will be upon topics beyond the research of his years, I presume he will not understand it; but as my plan is of considerable extent and susceptible of further enlargement I have thought it best to begin now, though at the risk of not being immediately understood. I have referred him to you for the explanation of any thing that he may find too hard.—But if his capacity should not yet be expanded enough even to receive such explanation, as is very possible, he may be allowed to put the letters upon file without troubling himself about them after a first perusal for the present
We are all in as good health as the Circumstances admit—Remember me dutifully to my father, affectionately to the family, and believe me ever faithfully your’s
A.